Appeal from a judgment of the Supreme Court (Feldstein, J.), entered February 9, 2011 in Franklin County, which denied petitioner’s application for an order to show cause to commence proceedings pursuant to CPLR article 78.
Petitioner, a prison inmate, filed a verified petition seeking to challenge 59 tier II disciplinary determinations rendered over the past 20 years. Supreme Court treated the petition as an ex parte application for the issuance of an order to show cause to commence a CPLR article 78 proceeding, denied the request and dismissed the petition. Because the denial of an ex parte order to show cause is not appealable, the appeal must be dismissed (see Matter of Harris v Travis, 302 AD2d 649, 650 [2003]; Matter of Porter v Senkowski, 263 AD2d 708, 708-709 [1999]).
Peters, J.P., Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.